Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 1 of 10 PagelD: 469

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

THE MILLTOWN-FORD AVENUE
REDEVELOPMENT AGENCY,

Plaintiff, Civil Action No. 19-21494 (MAS) (DEA)
v.
MEMORANDUM OPINION
UNITED STATES OF AMERICA, et ail.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants SB Building Associates, L.P.; SB
Milltown Industrial Realty Holdings, LLC; and Alsol Corporation’s (collectively, the “SB
Milltown Defendants”) Motion to Remand this matter to the Superior Court of New Jersey.
Middlesex County, Law Division. (ECF No. 5.) Defendants the United States of America, and its
component agency, the Environmental Protection Agency (collectively, the “United States”)
opposed the Motion (ECF No. 13), and the SB Milltown Defendants replied (ECF No. 16).
Defendants Cherry Tree Property, LLC; Sass Muni IV, LLC; Sass Muni V, LLC; and Sass Muni
VI, LLC (collectively, the “Sass Defendants”) filed a partial opposition to the Motion (ECF
No. 15), to which the SB Milltown Defendants did not respond. Plaintiff Milltown-Ford Avenue
Redevelopment Agency (‘Plaintiff’) did not respond to the Motion. The Court has carefully
considered the parties” submissions and decides this matter without oral argument pursuant to
Local Civil Rule 78.1. For the reasons set forth below, the SB Milltown Defendants’ Motion to

Remand is denied.
Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 2 of 10 PagelD: 470

I. BACKGROUND

This case arises from a condemnation action {the “Condemnation Action”) taken by
Plaintiff against real property positioned within a proposed redevelopment area located on Ford
Avenue in Milltown, New Jersey (the “Property’”). (State Ct. Compl. 9] 4-6, ECF No. 1-2.) The
Property is “approximately 23 acres of land which were formerly used for industrial and
commercial purposes as a Michelin Tire factory.” (Certification of Anthony DellaPelle
(“DellaPelle Cert.”) ¥ 1, ECF No. 5.)' On or about February 11, 2013. prior to the initiation of the
Condemnation Action, SB Building Associates, L.P., filed for voluntary Chapter 11 bankruptcy
protection. (/d. 94] 4-5.)

On November 22, 2019, Plaintiff filed a complaint in the Superior Court of New Jersey
(the “State Court Complaint”) seeking. inter alia, a declaration of its authority to acquire the
Property and an order appointing commissioners to fix the compensation to be paid for its
acquisition, in accordance with the New Jersey Eminent Domain Act of 1971 (“NJEDA”). N.J.
Stat. Ann. §§ 20:3-1, et seg. (State Ct. Compl. § 19(A), (C).) The State Court Complaint
identified, inter alia, the United States, by virtue of a federal lien, and the Sass Defendants as
parties having an interest in the proceeding, and identified the SB Milltown Defendants as owners
of the Property. (/d. §f 16, 17; see aiso DellaPelle Cert. ¥ 1.) On November 25, 2019, the Superior

Court of New Jersey issued an Order to Show Cause (the “State OTSC”), returnable on

 

' The Court notes that the DellaPelle Certification is not attached as an exhibit or an attachment to
the SB Milltown Defendants’ Motion to Remand but instead is included in a single filing. The
Court’s citations to the DellaPelle Certification, therefore. refer to pages 22-28 of ECF No. 5.

* The SB Milltown Defendants are currently party to three pending Chapter 11 bankruptcy matters,
captioned Jn re: SB Building Associates Limited Partnership, SB Milltown Industrial Realty
Holdings, LLC, and Alsol Corporation, Nos. 13-12682, 13-12685, 13-12689 (Bankr. D.N_J.)
(collectively, the “Bankruptcy Action”). (DellaPelle Cert. %§ 4-5.)

No
Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 3 of 10 PagelD: 471

December 23, 2019, “at which time any party could be heard in objection to... [P]laintiff’s right
to condemn.” (DellaPelle Cert. { 3.) On December 2, 2019, the State OTSC was adjourned to
January 24, 2020. Ud.)

On December 17, 2019, the Honorable Vincent F. Papalia, U.S.B.J., issued an order
authorizing the SB Milltown Defendants to retain counsel for the Condemnation Action. (/d.
{1 4-5.) The United States timely removed this action to this Court on December 18, 2019,
pursuant to 28 U.S.C. § 1444. (Notice of Removal, ECF No. 1.)

I. PARTIES’ POSITIONS

A. SB Milltown Defendants and the United States

The SB Milltown Defendants argue that “multiple independent grounds to remand this
case” exist. (SB Moving Br. 4, ECF No. 5.) First, the SB Milltown Defendants assert that “the
interests of the [United States] have already been resolved by virtue of a binding settlement
agreement [(the “Settlement Agreement”)] which makes removal improper and unnecessary
pursuant to 28 U.S.C. [§] 2410(e).”? (/d.) Second. SB Milltown Defendants contend that “removal
would be inequitable and thus improper pursuant to 28 U.S.C. [§] 1452(b)” because (a) the
Bankruptcy Action is still pending, (b) the Property is the SB Milltown Defendants” sole asset, and
(c) any reorganization plan will require a taking or sale of the Property as a means to satisfy the

claims of the SB Milltown Defendants’ creditors, including the United States. (/d.) Additionally.

 

3 This section reads, “[w]henever any person has a lien upon any real or personal property. duly
recorded in the jurisdiction in which the property is located, and a junior lien, other than a tax lien.
in favor of the United States attaches to such property, such person may make a written request to
the officer charged with the administration of the laws in respect of which the lien of the United
States arises, to have the same extinguished. If after appropriate investigation, it appears to such
officer that the proceeds from the sale of the property would be insufficient to wholly or partly
satisfy the lien of the United States, or that the claim of the United States has been satisfied or by
lapse of time or otherwise has become unenforceable, such officer may issue a certificate releasing
the property from such lien.” 28 U.S.C. § 2410(e).

La
Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 4 of 10 PagelD: 472

they argue that because the action at hand is against the Property in rem and no federal question
exists, the United States does not have a basis for removal under 28 U.S.C. § 1441(a). (/d. at 9.)
The SB Milltown Defendants further assert that “removal is inappropriate because [they] intend|[]
to assert defenses to . . . [PJlaintiff's exercise of eminent domain which, under New Jersey state
law, could result in dismissal of the Condemnation Action, in which event the pending action may
be dismissed as premature.” (/d. at 4.) Finally. the SB Milltown Defendants aver that the United
States was required to gain the consent of all defendants before removing to federal district court,
and that it failed to do so. (/d. at 13.)"

In opposition, the United States asserts that it has an “absolute right” to remove state court
condemnation actions to district court under 28 U.S.C. § 1444, and that such a right “is a condition
precedent [to] the waiver of sovereign immunity found in (28 U.S.C.] § 2410(a).” (U.S. Opp’n
Br. 5, ECF No. 13.) Indeed, the United States cites to opinions from other Circuits and Districts
wherein courts have said exactly that. (/d. at 6-7.) Additionally, the United States characterizes
the Settlement Agreement mentioned by the SB Milltown Defendants as a “tentative” agreement
and notes that it is still “awaiting approval.” (/d. at 8; see also Settlement Agreement Document,
Ex. D to Mot., ECF No. 5.)° The United States notes that there is currently a motion pending in
the Bankruptcy Action to appoint a Chapter 11 trustee that, pursuant to the terms of the proposed
Settlement Agreement, would render the Agreement “null and void.” (U.S. Opp’n Br. 2;

Settlement Agreement Document 4 9.) The Settlement Agreement further provides that “all parties

 

* The SB Milltown Defendants also seek an award of attorneys’ fees and costs in the event that
their Motion is granted but present no argument and cite to no legal authority in support of their
request. (SB Moving Br. 14.)

> As mentioned in n.1, supra, the SB Milltown Defendants did not attach exhibits to their Motion
as separate attachments, and instead filed a single document. The Settlement Agreement Document
appears on pages 51-61 of ECF No. 5.
Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 5 of 10 PagelD: 473

will have the option to withdraw from [the] Agreement” if a reorganization plan is not confirmed
prior to January 1, 2018. (Settlement Agreement Document { 10.} No such reorganization plan has
yet been confirmed. The United States also highlights that the Settlement Agreement explicitly
contemplates a future condemnation action. (U.S. Opp’n Br. 4; Settlement Agreement Document
4] 12-13.) Finally, within the Settlement Agreement, the United States notes that “there is no
reference to any party’s waiver of any right to remove the action or otherwise participate in the
condemnation proceedings—much less a clear and unequivocal waiver.” (U.S. Opp’n Br. 4.) The
United States also argues that the language of § 1444 does not require the United States obtain the
consent of other defendants prior to removal and that the SB Milltown Defendants misapply the
unanimous consent rule of 28 U.S.C. § 1441. (/d. at 17.)

On reply, the SB Milltown Defendants argue that while parties may withdraw from the
Settlement Agreement, the United States has not done so. (SB Reply Br. 2, ECF No. 16.) They
also note that the terms of the Settlement Agreement are “binding in all state and federal forums,
including in any subsequent bankruptcy, foreclosure, or condemnation proceedings.” (/d;
Settlement Agreement Document 12.) The SB Milltown Defendants conclude that unless the
United States is signaling their intent “to withdraw and cancel the Settlement Agreement, or to
object to the SB Milltown [D]efendants’ Chapter !1 bankruptcy reorganization plan. there is
simply no reason why removal would serve or otherwise facilitate the protection or advancement
of the [United States’] interests.” (SB Reply Br. 3.)

B. The Sass Defendants

The Sass Defendants “solely oppose the Motion to the extent [the] SB Milltown
[Defendants] argue[] . . . that the Settlkement Agreement contains or constitutes a waiver of a

lienholder’s right to participate in this condemnation proceeding and contest the value of the
Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 6 of 10 PagelD: 474

condemned property.” (Sass Opp'n Br. 1, ECF No. 15.) As to the Setthkement Agreement, the Sass
Defendants note that it is “only a tentative agreement,” it has not been approved by the Bankruptcy
Court, and that “arguably the parties thereto are no longer bound thereby” because a reorganization
plan was not confirmed prior to January 1, 2018. (/d. at 1 n.3.)

I. LEGAL STANDARD

Under 28 U.S.C. § 2410, the United States may be named a party in civil actions “in any
[s]tate court having jurisdiction... to condemn... real or personal property on which the United
States has or claims a mortgage or other lien.” 28 U.S.C. § 2410(a). “Any action brought under
[28 U.S.C. § 2410] against the United States in any {s]tate court may be removed by the United
States to the district court . .. for the district and division in which the action is pending.” 28 U.S.C.
§ 1444, “A defendant . . . desiring to remove any civil action from a [s]tate court shall file... a
notice of removal . . . containing a short and plain statement of the grounds for
removal ....” 28 U.S.C. § 1446(a).

“In this Circuit, removal statutes are strictly construed against removal! and any doubts are
resolved in favor of remand.” Englewood Hosp. & Med. Ctr. v. Afira Health Fund, No. 06-0637,
2006 WL 3675261, at *2 (D.N.J. Dec 12. 2006) (citing Boyer v. Snap-on Tools Corp... 913 F.2d
108, 111 (3d Cir. 1990)). “[R]emoval jurisdiction. when challenged by motion to remand, must be
clearly demonstrated; and if there are significant doubts about its propriety, those doubts must be
resolved against removal.” New Jersey v. Moriarity, 268 F. Supp. 546, 554 (D.N.J. 1967) (citation
omitted). “[I]t is the [removing] defendant's burden to show the existence of federal jurisdiction.”
Abels v. State Farm Fire & Cas. Co,, 770 F.2d 26. 29 (3d Cir. 1985) (citing Pullman Co. v.

Jenkins, 305 U.S. 534, 537. 540 (1939)).
Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 7 of 10 PagelD: 475

IV. DISCUSSION

It is settled law that “the United States, as sovereign, is immune from suit save as it consents
to be sued... and the terms of its consent to be sued in any court define that court’s jurisdiction
to entertain the suit.” Hercules Inc. v. United States, 516 U.S. 417, 422 (1996) (citing United States
v, Testan, 424 U.S. 392, 399 (1976)) (internal quotation omitted). Indeed, “[i]t is a fundamental
principle of sovereign immunity that federal courts do not have jurisdiction over suits against the
United States unless Congress, via a statute, expressly and unequivocally waives the United States’
immunity to suit.” United States v. Bein, 214 F.3d 408, 412 (3d Cir. 2000) (citing United States v.
Mitchell, 463 U.S. 206, 212 (1983)).

As pertaining to the instant dispute, 28 U.S.C. § 2410 reads, in relevant part:

Under the conditions prescribed in this section and section 1444 of

this title for the protection of the United States, the United States

may be named a party in any civil action or suit in any district court.

or in any State court having jurisdiction of the subject matter... to

condemn... real or personal property on which the United States

has or claims a mortgage or other lien.
28 U.S.C. § 2410(a)(4). Section 1444 states that “[aJny action brought under section 2410 of this
title against the United States in any State court may be removed by the United States to the district
court of the United States for the district and division in which the action is pending.” 28 U.S.C.
§ 1444.

“Section 1444 gives the United States a substantive right to remove. independent of any
other jurisdictional limitations.” Leathers y. Leathers, 856 F.3d 729, 750 (10th Cir. 2017) (internal
quotation omitted). “Courts considering a motion to remand a case which has been removed by
the United States pursuant to 28 U.S.C. §§ 1444 and 2410 have held uniformly that because the

right of removal of the United States is absolute, a motion to remand the case to state court is due

to be denied.” Troglen v. Capital One Bank, N.A., No. 09-1516, 2010 WL 11617981, at *3 (ND.
Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 8 of 10 PagelD: 476

Ala. Mar. 12, 2010) (collecting cases); see also Leathers, 856 F.3d at 750; Hudson Sav. Bank v.
Austin, 479 F.3d 102, 105 (Ist Cir. 2007) (holding that § 1444 “confers upon the federal
government an absolute right to remove to federal court interpleader actions in which it is named
as a defendant”); U.S. Bank v. Rathka, No. 16-715, 2016 WL 3000901, at *1 n.2 (M.D. Fla. May
25, 2016) (“The United States” right of removal [under § 1444] is absolute and the ordinary rule
that all other defendants join in removal does not apply.”): Hamlin v. Hamlin, 237 F. Supp. 299,
300 (N.D. Miss. 1964) (“The plain language of [§ 2410 and § 1444] makes it clear that the United
States has an absolute right to remove this action to this [district] court.”); Vincent v. P.R. Matthews
Co,, 126 F. Supp. 102, 105 (N.D.N.Y. 1954) (holding that the United States’ waiver of sovereign
immunity under § 2410 “is granted under the condition prescribed in Section 1444, which gives
the United States the unqualified option to remove such an action to the district court... [i]t
follows, therefore, that there is no basis upon which this court can remand the case over the
objection of the United States”).

Here, the United States is a party to the Condemnation Action “by virtue of a judgment
lien” and “by virtue of [a] federal lien (CERCLA)®.” (State Ct. Compl. § 16(g). (1), (aa).) Because
the United States has a lien against the Property. § 2410(a)’s waiver of sovereign immunity is
implicated. As courts have uniformly held, such a waiver is conditioned on the absolute right of
removal found in § 1444. Critically, the SB Milltown Defendants fail to cite to even a single case
where a court remanded a case that had been removed pursuant to § 1444. (See generally SB

Moving Br.; see generally SB Reply Br.)

 

® The Comprehensive Environmental Response. Compensation, and Liability Act of 1980, 42
U.S.C. $§ 9601-9675.
Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 9 of 10 PagelD: 477

The SB Milltown Defendants argument that the Settlement Agreement already protects the
interests of the United States and, therefore, the United States need not remove the action to federal
court to protect those interests, is similarly unavailing. Section 1444 is not predicated on a showing
that the United States is protecting an endangered interest. Rather, when the United States is named
a defendant, it provides an “unqualified option to remove such an action to the district court.”
Vincent, 126 F. Supp. at 105. Moreover, the Settlement Agreement is merely a tentative agreement
that has never been approved by the Bankruptcy Court and the plain text of this tentative agreement
does not portend to waive the right of the United States to remove this action.

Finally, the SB Milltown Defendants’ arguments that this Court should remand this matter
on equitable grounds are also unconvincing. Once again, the SB Milltown Defendants fail to cite
to a single case, removed pursuant to § 1444, wherein a court conducted an equitable analysis on
a motion to remand. Nor do the SB Milltown Defendants present compelling arguments as to why
the Court should do so here. Their three arguments in support of equitable remand—(1} the
Settlement Agreement constitutes a waiver of the right to removal, (2) there is no federal question
to endow this Court with jurisdiction, and (3) that removal was improper because the United States
failed to get to the consent of the other Defendants prior to removal—are unpersuasive. First, as
discussed above, the Court finds that the tentative Settlement Agreement does not constitute a
waiver. Second, this Court’s jurisdiction is not premised on the existence of a federal question. but
on § 1444 itself, which “gives the United States a substantive right to remove, independent of any
other jurisdictional limitations.” Leathers, 856 F.3d at 750. Finally, the United States is not
required to gain the consent of the other Defendants prior to removing under § 1444. See, e.g.,

Rathka. 2016 WL 3000901, at *1 n.2.
Case 3:19-cv-21494-MAS-DEA Document 20 Filed 08/27/20 Page 10 of 10 PagelD: 478

Because the United States right of removal under § 1444 is absolute and because the SB
Milltown Defendants have failed to present a compelling argument why this right should be
abrogated, their Motion to Remand is denied.

V. CONCLUSION
For the reasons set forth above, the SB Milltown Defendants’ Motion to Remand is denied.

The Court will enter an Order consistent with this Memorandum Opinion.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: August 27 , 2020

10
